UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 SEPTEMBER 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-52837 GOLDEN STAR RESOURCE CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 350 - 6338 North New Braunfels Avenue San Antonio, TX78209 (Address of principal executive offices, including zip code.) (210) 862-3071 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 7,070,000 as of September 30, 2010 i GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) PART I – FINANCIAL INFORMATION FINANCIAL STATEMENTS Item 1 Financial Statements: Balance Sheets as ofSeptember 30, 2010and June 30, 2010 1 Statements of Operations and Comprehensive Income (Loss) for the threemonths endedSeptember 30, 2010,2009 and from April 21, 2006 toSeptember 30, 2010 2 Statements of Cash Flows for the three months endedSeptember 30, 2010, 2009 and from April 21, 2006 toSeptember 30, 2010 3 Statements of Stockholders' (Deficiency) Equity from April 21, 2006 to September 30, 2010
